UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2013 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. QUARTERLY INFORMATION JUNE 30, 2013 CE-0601-13 REPORT OF QUARTERLY INFORMATION REVIEW To the Shareholders, Board Members and Directors of TELEFÔNICA BRASIL S.A. São Paulo - SP Introduction We have reviewed the individual and consolidated interim accounting information of TELEFÔNICA BRASIL S.A. and subsidiaries, contained in the ITR (Quarterly Information Form), referring to the quarter ended on June 30, 2013, which comprises the balance sheet and related statements of income, of comprehensive income, of changes in shareholders’ equity and of cash flows for the three-month period then ended, including the notes thereto. The management is responsible for the preparation of the individual interim accounting information according to CPC Technical Pronouncement CPC 21 – Interim Statement and interim consolidated accounting information according to CPC 21 and international standard IAS 34 – Interim Financial Reporting, issued by International Accounting Standards Board – IASB, as well as for the presentation of such information according to standards issued by CVM (SEC), applicable to the preparation of Quarterly Information - ITR. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with the Brazilian and international standards of review of interim information (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of inquiries, mainly to those responsible for financial and accounting matters, and the application of analytical procedures and other review procedures. The scope of a review is significantly less in scope than an audit and, consequently, it did not allow us to obtain assurance that we became aware of all significant matters which could be identified in an audit. Accordingly, we did not express an audit opinion. 2 Conclusion on individual interim information Based on our review, we are not aware of any fact which makes us believe that the individual interim accounting information included in the aforesaid quarterly information was not prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of Quarterly Information (ITR) and presented in accordance with the Brazilian SEC (CVM) regulations. 3 Conclusion on consolidated interim information Based on our review, we are not aware of any fact which makes us believe that the consolidated interim accounting information included in the aforesaid quarterly information was not prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of Quarterly Information (ITR) and presented in accordance with Brazilian SEC (CVM) regulations. Emphasis Restatement of corresponding amounts As mentioned in note 2, as a consequence of changes in the accounting policy introduced by the adoption of IFRS 11, the corresponding amounts, individual and consolidated, related to the balance sheet of the year ended December 31, 2012, and the interim accounting information related to the statement of income, of comprehensive income, of changes in shareholders’ equity, of cash flow and of value added (supplementary information), referring to the six-month period ended June 30, 2013, presented for comparison purposes, were adjusted and are being restated according to CPC 23 – Políticas Contábeis, Mudança de Estimativa e Retificação de Erro (Accounting Policies, Change in Estimate and Ratification of Error) and CPC 26(R1) - Apresentação das Demonstrações Contábeis (Presentation of Financial Statements). Our conclusion did not change regarding this matter. Other matters Interim statement of value added We have also reviewed the individual and consolidated statement of value added (SVA), referring to the six-month period ended June 30, 2013, the presentation of which in the interim information is required according to standards issued by CVM, regulations applicable to the preparation of the Quarterly Information – ITR and considered as supplementary information by IFRS’s standards, which do not require the presentation of the SVA. These statements were submitted to the same review procedures previously described and, based on our review, we have no knowledge of any fact which could make us believe that they were not prepared, in all material aspects, in accordance with individual and consolidated interim accounting information taken as a whole. São Paulo, July 22, 2013. CRC Nº 2SP013002/O-3 Clóvis Ailton Madeira CTCRC Nº 1SP106895/O-1 "S" 4 TELEFÔNICA BRASIL S. A. Balance sheets June 30, 2013 and December 31, 2012 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND EQUITY Note CURRENT ASSETS 8,570,644 6,515,094 17,227,068 16,209,181 CURRENT LIABILITIES 7,270,046 5,910,070 13,788,884 13,536,792 Cash and cash equivalents 3 4,367,490 3,079,282 7,779,199 7,133,485 Personnel, social charges and benefits 13 155,313 205,780 368,480 416,252 Short-term investments pledged as collateral 3 - - 253,472 - Trade accounts payable 14 2,149,398 2,191,047 5,915,604 5,889,068 Trade accounts receivable, net 4 2,143,996 2,150,724 5,355,643 5,512,272 Taxes, charges and contributions 15 478,061 529,055 1,375,270 1,781,250 Inventories 5 27,015 24,403 502,803 387,809 Loans and financing 16.1 774,617 743,941 1,282,943 1,255,323 Taxes recoverable 6.1 529,295 602,328 1,969,172 2,052,421 Debentures 16.2 723,698 702,215 723,698 702,215 Judicial deposits and garnishments 7 - - 131,823 126,625 Dividends and interest on equity 17 1,973,655 467,831 1,973,655 467,831 Derivative transactions 34 59,948 39,197 64,918 41,109 Provisions 18 367,098 334,852 527,445 496,790 Prepaid expenses 8 138,786 26,610 858,426 248,337 Derivative transactions 34 7,970 8,747 45,146 29,586 Dividends and interest on equity 17 1,099,939 394,105 1,140 1,140 Deferred income 19 67,385 69,743 798,832 734,573 Other assets 9 204,175 198,445 310,472 705,983 Reverse split of fractional shares 345,793 345,953 389,349 389,510 Authorization license - - 58,530 994,977 NONCURRENT ASSETS 50,440,337 51,067,347 53,370,078 54,041,911 Other liabilities 20 227,058 310,906 329,932 379,417 Short-term investments pledged as collateral 3 23,881 23,920 110,719 109,708 Trade accounts receivable, net 4 - - 224,671 93,378 NONCURRENT LIABILITIES 8,430,396 6,991,251 13,497,723 12,033,180 Taxes recoverable 6.1 284,319 549,225 484,449 738,965 Taxes, charges and contributions 15 28,890 30,057 514,523 488,749 Deferred taxes 6.2 - - 1,045,989 1,027,888 Deferred taxes 6.2 1,366,004 1,216,651 1,372,754 1,216,651 Judicial deposits and garnishments 7 3,196,738 3,068,256 4,151,964 3,909,268 Loans and financing 16.1 375,461 582,422 3,427,889 3,756,001 Derivative transactions 34 20,201 21,465 374,697 286,278 Debentures 16.2 3,556,515 2,253,690 3,556,515 2,253,690 Prepaid expenses 8 13,782 16,720 26,930 31,396 Provisions 18 2,634,820 2,457,632 3,784,559 3,453,637 Other assets 9 201,351 75,587 126,469 92,308 Derivative transactions 34 - 3,733 21,007 26,545 Investments 10 21,361,644 21,561,061 132,781 142,881 Deferred income 19 41,520 39,022 262,734 303,362 Property, plant and equipment, net 11 10,051,716 10,020,263 17,085,082 17,604,144 Post-retirement benefit plans 33 386,472 372,368 407,289 392,269 Intangible assets, net 12 15,286,705 15,730,850 29,606,327 30,005,697 Other liabilities 20 40,714 35,676 150,453 142,276 TOTAL EQUITY 43,310,539 44,681,120 43,310,539 44,681,120 EQUITY 43,310,539 44,681,120 43,310,539 44,681,120 Capital 21 37,798,110 37,798,110 37,798,110 37,798,110 Capital reserves 21 2,686,897 2,686,897 2,686,897 2,686,897 Income reserves 21 1,100,000 1,100,000 1,100,000 1,100,000 Premium on acquisition of non-controlling interest 21 (70,448) (70,448) (70,448) (70,448) Other comprehensive income 21 12,935 17,792 12,935 17,792 Proposed additional dividend 21 - 3,148,769 - 3,148,769 Retained earnings 21 1,783,045 - 1,783,045 - TOTAL ASSETS 59,010,981 57,582,441 70,597,146 70,251,092 TOTAL LIABILITIES AND EQUITY 59,010,981 57,582,441 70,597,146 70,251,092 5 TELEFÔNICA BRASIL S. A. Income statements Six-month periods ended June 30, 2013 and 2012 (In thousands of reais) Company Consolidated Note OPERATING REVENUE, NET 22 6,284,351 6,445,441 17,046,989 16,551,720 Cost of services rendered and products sold 23 (4,097,346) (3,713,895) (8,798,819) (8,113,872) GROSS PROFIT 2,187,005 2,731,546 8,248,170 8,437,848 OPERATING INCOME (EXPENSES) Selling expenses 24 (1,504,737) (1,597,374) (4,517,671) (4,308,701) General and administrative expenses 25 (349,739) (375,536) (1,177,126) (1,102,351) Equity pick-up 10 1,801,316 1,620,591 (2,061) 1,224 Other operating income (expenses), net 26 (129,412) (96,679) (75,546) 240,353 OPERATING INCOME BEFORE FINANCIAL INCOME (EXPENSES) 2,004,433 2,282,548 2,475,766 3,268,373 Financial income 27 263,076 299,540 748,996 619,217 Financial expenses 27 (389,502) (347,022) (839,059) (748,932) INCOME BEFORE TAXES 1,878,007 2,235,066 2,385,703 3,138,658 Income and social contribution taxes 28 (153,577) (191,501) (661,273) (1,096,508) NET INCOME FOR THE PERIOD 1,724,430 2,043,565 1,724,430 2,042,150 Attributable to: Non-controlling interest - - - (1,415) Controlling interest 1,724,430 2,043,565 1,724,430 2,043,565 Base and diluted earnings per common share 1.44 1.71 Basic and diluted earnings per preferred share 1.58 1.88 6 TELEFÔNICA BRASIL S. A. Statements of changes in equity Period ended June 30, 2013 (In thousands of reais) Capital reserve Income reserves Other comprehensive income Capital Premium on acquisition of non-controlling interest Special goodwill reserve Capital reserve Treasury stock Legal reserve Retained earnings Additional proposed dividends Financial instruments available for sale Derivative transactions Translation difference of investments abroad Company equity Non-controlling interest Total equity Balances at December 31, 2011 37,798,110 63,074 2,735,930 877,322 - 1,953,029 9,884 1,995 43,325,717 5,068 43,330,785 Additional dividend proposed for 2011 - (1,953,029) - - - (1,953,029) - (1,953,029) Expired dividends and interest on equity - 62,340 - 62,340 - 62,340 Repurchase of shares - (32,768) - (32,768) - (32,768) Noncontrolling interest - (40,519) - (40,519) (3,653) (44,172) Other comprehensive income - (7,561) (2,851) 2,541 (7,871) - (7,871) Net income for the period - 2,043,565 - 2,043,565 (1,415) 2,042,150 Balances at June 30, 2012 37,798,110 63,074 2,735,930 877,322 2,105,905 - 2,323 43,397,435 - 43,397,435 Expired dividends and interest on equity - 27,352 - 27,352 - 27,352 Other changes in equity - (3,240) - (3,240) - (3,240) Repurchase of shares - Other comprehensive income - (46,056) - 3,907 11,046 3,190 (27,913) - (27,913) Net income for the year - 2,410,008 - 2,410,008 - 2,410,008 Allocation of income: Legal reserve - 222,678 (222,678) - Interim dividends - (1,122,522) - (1,122,522) - (1,122,522) Proposed additional dividend - (3,148,769) 3,148,769 - Balances at December 31, 2012 37,798,110 63,074 2,735,930 1,100,000 - 3,148,769 6,230 10,190 1,372 44,681,120 - 44,681,120 Additional dividend proposed for 2012 - (3,148,769) - - - (3,148,769) - (3,148,769) Expired dividends and interest on equity - 59,045 - 59,045 - 59,045 Other comprehensive income - (430) - (8,202) (1,048) 4,393 (5,287) - (5,287) Net income for the period - 1,724,430 - 1,724,430 - 1,724,430 Balances at June 30, 2013 37,798,110 63,074 2,735,930 1,100,000 1,783,045 - 9,142 5,765 43,310,539 - 43,310,539 Outstanding shares (in thousands) 1,123,269 VPA – Equity value of Company’s shares 38.56 7 TELEFÔNICA BRASIL S. A. Cash flow statements Six-month periods ended June 30, 2013 and 2012 (In thousands of reais) Company Consolidated Cash generated by operating activities Income before taxes 1,878,007 2,235,066 2,385,703 3,138,658 Items not affecting cash Expenses (revenue) not representing changes in cash 37,796 225,537 3,886,606 2,845,701 Depreciation and amortization 1,345,096 1,306,276 2,845,289 2,669,989 Foreign exchange variation on loans 13,494 8,774 40,991 16,374 Monetary variations 48,808 16,603 61,350 (28,616) Equity pick-up (1,801,316) (1,620,591) 2,061 (1,224) Gain (loss) on assets write-off/disposal 7,447 (139,517) (382,581) Provision for impairment of accounts receivable 154,474 145,434 402,103 340,387 Provision(reversal) of accounts payable 122,767 28,586 (262,659) Provision (write-offs and reversals) for impairment of inventory 3,033 (2,514) 11,506 8,697 Pension plans and other post-employment benefits 13,296 (3,617) 13,159 (8,109) Provisions for tax, labor, civil and regulatory contingencies 165,638 123,525 332,444 230,258 Interest expenses 161,894 121,621 268,910 253,242 Reversal of provision for demobilization (188) 12,954 (1,819) Provision for customer loyalty programs - - 6,770 11,762 Investment losses 3,439 - - - (Increase) decrease in operating assets 80,935 Trade accounts receivable (147,746) (121,422) (376,767) (188,018) Inventories (5,645) 2,587 (126,500) (24,112) Taxes recoverable 12,527 387,650 (298,088) 366,821 Other current assets (105,485) (11,377) (499,716) (346,279) Other noncurrent assets (150,912) (176,503) (183,663) (222,140) Increase (decrease) in operating liabilities: Personnel, social charges and benefits (37,823) (47,772) (66,992) Trade accounts payable 3,826 (362,502) 114,575 (508,814) Taxes, charges and contributions 305,800 (116,939) 442,467 (99,573) Interest paid (138,817) (123,567) (263,043) (236,198) Income and social contribution taxes paid - (9,483) (703,097) (547,748) Other current liabilities (98,265) (107,462) (50,069) (153,980) Other noncurrent liabilities (33,443) 10,969 (80,413) (51,650) Total cash from operating activities 1,507,176 1,794,731 4,200,223 3,905,676 Net cash provided by (used in) investing activities Advance for future capital contribution in subsidiaries - - - Additions of PP&E and intangible assets (net of donations) (1,063,471) (3,016,567) (2,525,131) Cash received from sale of PP&E items 34,273 3,248 423,090 282,703 Cash from investing activities - 7,551 - 10,069 Short-term investments pledged as collateral - - (250,000) - Dividends and interest on equity received 1,320,449 1,200,000 - - Total cash from (used in) investing activities 277,638 147,328 Net cash from (used in) financing activities Payment of loans, financing and debentures (637,737) (430,135) (849,922) Loans and debentures raised 1,300,128 - 1,318,124 14,309 Derivative agreements payment, net (5,671) (3,144) (14,960) (27,780) Payments referring to grouping of shares - (161) Dividends and interest on equity - paid (1,573,154) (1,583,900) (1,573,154) Acquisition of noncontrolling interest - (44,171) - (44,171) Repurchase of treasury stock - (32,769) - (32,769) Total cash used in financing activities Increase (decrease) in cash and cash equivalents 1,288,208 645,714 Cash and cash equivalents at beginning of period 3,079,282 826,902 7,133,485 2,889,543 Cash and cash equivalents at end of period 4,367,490 477,986 7,779,199 2,049,373 Changes in cash and cash equivalents for the period 1,288,208 645,714 8 TELEFÔNICA BRASIL S. A. Statements of comprehensive income Six-month periods ended June 30, 2013 and 2012 (In thousands of reais) Company Consolidated Net income for the period 2,043,565 1,724,430 2,042,150 Unrealized losses with investment available for sale (7,561) (8,202) (7,561) Actuarial losses and limitation effect of the assets of surplus plans - - (430) - Gains from derivative transactions, net of taxes - - (1,048) (2,851) Cumulative transaction adjustments – operations in foreign currency 2,541 4,393 2,541 Interest in comprehensive income of subsidiaries (2,851) - - Net losses recognized in equity Comprehensive income for the period 2,035,694 1,719,143 2,034,279 Attributable to: Non-controlling interest - - - (1,415) Controlling interest 1,719,143 2,035,694 1,719,143 2,035,694 Basic and diluted earnings per common share 1.71 Basic and diluted earnings per preferred share 1.88 9 TELEFÔNICA BRASIL S. A. Statements of value added Six-month periods ended June 30, 2013 and 2012 (In thousands of reais) Company Consolidated Revenues 8,273,164 8,591,579 23,204,275 22,411,194 Sale of products and services 8,298,542 8,621,260 23,297,628 22,497,223 Other revenues 129,096 115,753 308,750 254,358 Provision for impairment (154,474) (145,434) (402,103) (340,387) Inputs acquired from third parties Cost of products, goods and services sold (2,719,640) (5,362,048) (5,025,236) Materials, electric power, outsourced services and other (1,160,508) (3,459,368) (3,428,954) Loss/recovery of assets 61,145 18,248 128,343 398,970 Gross value added 4,448,851 4,729,679 14,511,202 14,355,974 Retentions Depreciation and amortization (1,345,096) (1,306,276) (2,845,289) (2,669,989) Net value added produced 3,103,755 3,423,403 11,665,913 11,685,985 Value added received in transfer 2,064,392 1,920,131 746,935 620,441 Equity pickup 1,801,316 1,620,591 (2,061) 1,224 Financial income 263,076 299,540 748,996 619,217 Total value added to be distributed 5,168,147 5,343,534 12,412,848 12,306,426 Distribution of value added 5,168,147 5,343,534 12,412,848 12,306,426 Personnel, social charges and benefits 414,881 389,383 1,137,340 922,684 Direct compensation 286,309 276,492 741,963 671,406 Benefits 92,063 69,121 326,341 178,966 Unemployment compensation fund contribution tax (FGTS) 36,509 43,770 69,036 72,312 Taxes, charges and contributions 2,171,537 2,464,254 7,432,081 7,759,195 Federal 664,590 721,979 2,589,072 3,038,266 State 1,482,458 1,708,045 4,797,996 4,667,197 Municipal 24,489 34,230 45,013 53,732 Debt remuneration 603,837 302,825 1,775,701 1,356,343 Interest 368,367 346,646 815,736 748,172 Rent 235,470 (43,821) 959,965 608,171 Equity remuneration 1,724,430 2,043,565 1,724,430 2,042,150 Retained profits 1,724,430 2,043,565 1,724,430 2,043,565 Noncontrolling shareholder interest - - - (1,415) Other 253,462 143,507 343,296 226,054 Provisions for labor and civil contingencies, net 253,462 143,507 343,296 226,054 10 Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Six-month period ended June 30, (In thousands of reais, unless stated otherwise) 1.
